DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1 and 11, and added claims 22-24 in the amendment received on 11/17/2021.

The claims 1 and 3-24 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-24 have been considered but are moot in view of the new grounds of rejection.
I.	Applicants argue on page 13 of the remarks that, Dascola does not show “causing a plurality of filters and corresponding selectable elements to be presented on the screen of the computing device in a window that at least partly overlays at least one of the displayed plurality of notifications”.
The Examiner respectfully disagrees with Applicant’s arguments because Dascola teaches in ¶s 268 and 270 that the notification is displayed as a banner or window overlaid on the respective user interface, or as an item within the respective user interface.  Thus, Dascola seems to teach the argued limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-15 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angal et al. (U.S. Patent No. 6,484,200 B1) in view of Song et al. (U.S. Publication No. 2014/0179377 A1), further in view of Dascola et al. (U.S. Publication No. 2019/0342252 A1).
With respect to claim 1, Angal discloses a method comprising: causing a plurality of notifications to be presented on a computing device, wherein the plurality of notifications includes a first notification of a first event type of one or more first event types and a second notification of a second event type of one or more second event types (i.e., During an associated event processing activity, appropriate operators are notified and corrective actions may be taken. In a large network, events occur very frequently, perhaps on the order of hundreds of events per second. Accordingly, efficient event notification processing and distribution is a key to successful network management platform operation. Currently, events are characterized by event type, indicating the nature of the event, to the extent that this information is determinable. Possible event types are defined in the managed object's management information base (MIB). By subscribing to particular types of events, a network manager can receive notifications of events of a particular type. When a network manager subscribes to several notifications of several types of events [a first event type of one or more first event types and a second notification of a second event type of one or more second event types], an event filtering mechanism or discriminator is implemented, using common management information system (CMIS) filtering to ensure that only notifications of selected event types are forwarded for consideration by the subscribing network manager, column 2 ¶ 3.  This invention makes it possible to subscribe to notification of events that arise or occur at specified sources or specified objects. This makes it easier for a Solstice Enterprise Manager (SEM) to focus on the portion of a network of interest to that operator and reduces the burden on an SEM application developer, who would otherwise have to subscribe to all event notifications from all sources, and then to use custom code to laboriously filter or screen out events from sources or objects that are of no interest to the developer. According to the invention, the SEM operator may specify one or more event characteristics and/or one or more levels of objects associated with a computer network. An object may have associated with it one or more attributes or characteristics, such as an event type [wherein the plurality of notifications includes a first notification of a first event type of one or more first event types and a second notification of a second event type of one or more second event types], the location (node or group of nodes) or region where an event occurred, a date and/or time interval during which one or more events of interest occurred, a type of component or device that was affected by an event, and other similar attributes. With this specification in place, only events that arise from one or more specified levels of objects and have specified characteristics are registered for consideration by that developer, column 2 last ¶ - column 3 first ¶). 
Angal further discloses causing the strict subset of the plurality of notifications to be presented on the computing device (i.e., When a network manager subscribes to several notifications of several types of events, an event filtering mechanism or discriminator is implemented, using common management information system (CMIS) filtering to ensure that only notifications of selected event types are forwarded for consideration by the subscribing network manager, column 2 ¶ 3.  However, it is frequently desirable for a network manager to be able to subscribe only to events from particular sources or objects. For example, a network management operator responsible for cellular switches in and around Frankfurt might only want to receive event notifications concerning the Frankfurt portion of the network [causing the strict subset of the plurality of notifications to be presented on the computing device without causing any notifications outside of the strict subset to be presented on the computing device], column 2 ¶ 4). 
Angal discloses wherein the method is performed by one or more computing devices (i.e., FIG. 1 illustrates general operation of an event notification distribution system (EDS) according to the invention. A user 11 communicates with a discriminator mechanism (DM) 13, which may include a network agent that communicates with and monitors the communications that pass across a network 15. The network 15 includes a plurality of nodes or other network participants, 17-1, 17-2, 17-3, that communicate with each other using the network. One or more nodes 17-i (i=1, 2, 3, . . . ) reports from time to time on certain events that have occurred at that node or that affect that node, usually by transmission of an event notification that contains relevant information describing or characterizing the event to one or more other nodes and/or to a central reporting station, column 4 ¶ 3). 
Angal may not explicitly disclose the second event type different than the first event type.
However, Song discloses the second event type different than the first event type (i.e., The output notification information may be modified by a notification manager by various modification schemes, e.g., a filtering, a time range setting, an icon modification, a priority setting, display space management, a grouping of notifications for an application, a categorizing of notifications based on different application categories or application types, or the like, ¶ 81) in order to provide a terminal and method for managing notification information (¶ 11).
Song further discloses wherein the plurality of filters (i.e., Moreover, the use of the terms first, second, etc. does not denote any order or importance, but rather the terms first, second, etc. are used to distinguish one element from another, ¶ 27.  The second notification managing unit 112b outputs notification information corresponding to a source notification request, e.g., represented notification information, so as to display received source notification information in a notification window of a display by applying a display method determined by a user [plurality of filters]. As described above, represented notification information may be identical to received source notification information, or may be other notification information that replaces the source notification information according to a determined display method. In this case, the display method may include displaying notification information by setting priorities for displaying a plurality of represented notification information in a notification window, setting a time range during which represented notification information may be displayed in a notification window, setting a white list and/or a black list regarding whether to display specific represented notification information in a notification window [plurality of filters], setting types of notification icons that symbolize specific represented notification information, and the like, ¶ 42.  Further, as shown in e.g., FIG. 5C, a user may register one or more applications for notification filtering or notification authorization [plurality of filters], ¶ 77). 
Song also discloses receiving input that selects the selectable element that corresponds to the first filter (i.e., The controlling unit 110 may control the output unit 120 to output processed notification information based on the user-configured notification policy. The output notification information may be modified by a notification manager by various modification schemes, e.g., a filtering, a time range setting, an icon modification, a priority setting, display space management, a grouping of notifications for an application, a categorizing of notifications based on different application categories or application types, or the like [receiving input that selects the selectable element that corresponds to the first filter], ¶ 81). 
Song further discloses in response to receiving the input that selects the selectable element that corresponds to the first filter: identifying the one or more first (i.e., In order to realize such notification function, a mobile operating system, e.g. Android.TM. OS, is provided with a notification manager. Upon receiving a notification request from each application, the notification manager extracts notification information from data, which is received along with the request [in response to receiving the input that selects the selectable element that corresponds to the first filter: identifying the one or more first event types], ¶ 8.  As a notification request from an installed program is transmitted to the notification manager 112, the first notification managing unit 112a extracts source notification information from data received along with the notification request [in response to receiving the input that selects the selectable element that corresponds to the first filter: identifying the one or more first event types]. The notification request may generally contain source notification information, such as notification icons to be displayed in a status indicator bar, and notification messages to be included in a notification list, as well as intrinsic notification information (e.g., a program identification (ID)), such as operations to be performed when an input of notification messages is sensed, ¶ 41.  In this case, the notification manager 112 receives source notification information along with notification requests from installed programs [in response to receiving the input that selects the selectable element that corresponds to the first filter: identifying the one or more first event types], ¶ 44.  As described above, a display method may include a white list and/or a black list. In the former case, through a specific user interface (UI), a user may select programs, and/or categories into which programs are classified [in response to receiving the input that selects the selectable element that corresponds to the first filter: identifying the one or more first event types], ¶ 63.  In operation S202, the notification manager 112 extracts source notification information, which is received along with notification requests, or included in notification requests to obtain notification information to be displayed in the notification window [identifying the one or more first event types], ¶ 75). 
Song also discloses identifying, from among the plurality of notifications, a strict subset of the plurality of notifications that are of the one or more first event types (i.e., As described above, the notification manager 112 may control represented notification information to be displayed in a notification window according to a display method determined by a user or by applying the display method. In order to implement such functionalities, the controlling unit 110 (see FIG. 2) may control the output unit 120 and the input unit 130 to provide a user interface (UI) for a user to determine a display method of notification information. A type of a method for displaying notification information may be determined by a user. As described above, the display method may include priorities for displaying a plurality of represented notification information in a notification window, a time range during which represented notification information may be displayed in a notification window, a white list and/or black list regarding whether to display specific represented notification information in a notification window, types of notification icons that symbolize specific represented notification information, and the like [identifying, from among the plurality of notifications, a strict subset of the plurality of notifications that are of the one or more first event types]. The white list may include notifications of applications allowed to be displayed in a notification area of a status indicator bar, a notification list, and the like. The black list may include notifications of application prohibited from displaying in one or more notification areas, such as the notification area of the status indicator bar, the notification list, or other notification resources and areas, ¶ 47.   Thus, the white/black listing creates a strict subset of notifications for determining the above discussed types). 
Therefore, based on Angal in view of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Song to the system of Angal in order to provide a terminal and method for managing notification information.
Angal and Song may not explicitly disclose causing a plurality of filters and corresponding selectable elements to be presented on the screen of the computing device in a window that at least partly overlays at least one of the displayed plurality of notifications.
However, Dascola discloses causing a plurality of filters and corresponding selectable elements to be presented on the screen of the computing device in a window that at least partly overlays at least one of the displayed plurality of notifications (i.e., The device displays (704) (e.g., in response to detecting the occurrence of the first event of the first event type), via the display generation component, a first notification corresponding to the first event type on a respective user interface of the device. For example, in FIG. 5B, notification 5006 for a Social Media event is displayed (e.g., the event type of the event that corresponds to notification 5006 is events of the Social Media application). Notification 5008 is for a message event in a conversation thread with contact Ursula (e.g., the event type of the event that corresponds to notification 5008 includes message events for messages in a conversation thread with contact Ursula). In some embodiments, the notification is displayed as a banner or window overlaid on the respective user interface, or as an item within the respective user interface [causing a plurality of filters and corresponding selectable elements to be presented on the screen of the computing device in a window that at least partly overlays at least one of the displayed plurality of notifications], ¶ 268.  In response to detecting the first input, the device displays (708), via the display generation component, one or more notification delivery preference controls (e.g., in a control panel overlaying the currently displayed user interface and/or at a location that corresponds to the first notification, such as within or adjacent to the first notification [causing a plurality of filters and corresponding selectable elements to be presented on the screen of the computing device in a window that at least partly overlays at least one of the displayed plurality of notifications]). For example, in response to input as described with regard to FIGS. 5C-5G, notification delivery preference controls, including a control 5040 for changing a delivery preference for future notifications of events of an event type to a quiet-delivery mode, a control 5042 for turning off future notifications from of events of an event type, a control 5044 for displaying a notification settings user interface for an application, and a control 5046 for dismissing menu 5038, are displayed in notification delivery preference control menu 5038, ¶ 270) in order to provide computer systems with improved methods and interfaces for controlling frequency, prominence, and types of notifications that are displayed (¶ 5).
Dascola also discloses wherein the plurality of filters includes a first filter that is associated with the one or more first event types and a second filter that is associated with the one or more second event types (i.e., In accordance with some embodiments, a method is performed at a computer system having a display generation component and one or more input devices. The method includes detecting occurrence of a first event of a first event type. The method also includes displaying, via the display generation component, a first notification corresponding to the first event type on a respective user interface of the device. The method also includes, while the first notification is displayed on the respective user interface, detecting, via the input device, a first input directed to the first notification. The method also includes, in response to detecting the first input, displaying, via the display generation component, one or more notification delivery preference controls [plurality of filters]. The method also includes, while displaying the one or more notification delivery preference controls [a first filter that is associated with the one or more first event types], detecting, via the input device, a second input directed to the set of one or more notification delivery preference controls [a second filter that is associated with the one or more second event types]. The method also includes, in response to detecting the second input, changing a delivery preference for future notifications of events of the first event type from a first delivery mode to a second delivery mode that is distinct from the first delivery mode. The method also includes, after changing the delivery preference for future notifications of events of the first event type in accordance with the second input, detecting an occurrence of a second event of the first event type. The method also includes, in response to detecting the occurrence of the second event of the first event type: in accordance with a determination that the second delivery mode corresponds to a quiet-delivery mode, adding a second notification that corresponds to the second event to a notification history without first displaying the second notification in the respective user interface; and in accordance with a determination that the second delivery mode corresponds to turning off notifications for the first event type, forgoing displaying the second notification in the respective user interface and forgoing adding the second notification to the notification history, ¶ 7.  In response to detecting the first input, the device displays (708), via the display generation component, one or more notification delivery preference controls (e.g., in a control panel overlaying the currently displayed user interface and/or at a location that corresponds to the first notification, such as within or adjacent to the first notification). For example, in response to input as described with regard to FIGS. 5C-5G, notification delivery preference controls, including a control 5040 for changing a delivery preference for future notifications of events of an event type to a quiet-delivery mode, a control 5042 for turning off future notifications from of events of an event type [filters for event types], a control 5044 for displaying a notification settings user interface for an application, and a control 5046 for dismissing menu 5038, are displayed in notification delivery preference control menu 5038, ¶ 270). 
Dascola also discloses receiving input that selects the selectable element that corresponds to the first filter (i.e., In FIG. 5AM, a tap input by contact 5162 is detected at a location on touch screen 112 that corresponds to control 5160 for selecting all news sources  [receiving input that selects the selectable element]. In FIG. 5AN, in response to the input at control 5160, the currently selected source indication 5142 in notification delivery preference control menu 5138 is changed from indicating “The Hapsburg Haps,” as shown in FIG. 5AK, to indicating “All news sources.” The orientation of chevron 5144 is altered (e.g., to indicate that a mode of notification delivery preference control menu 5138 has changed from displaying controls 5156, 5158, and 5160 for selecting one or more news sources to re-displaying controls 5146, 5148, and 5150 for changing a delivery preference for future notifications for events from all news sources) [corresponds to the first filter], ¶ 233.  In FIG. 5A0, a tap input by contact 5164 is detected at a location on touch screen 112 that corresponds to control 5148 for turning off future notifications from the one or more news sources [corresponds to the first filter]. While the currently selected news source is “All news sources,” as indicated by currently selected source indication 5142, selection of a control 5146 or 5148 will cause a notification delivery preference to be changed for events from all news sources of the News application. In some embodiments, as a result of the input at control 5148 for turning off future notifications from all news sources, previously received notification 5010 from “The Hapsburg Haps” news source and notification 5012 for news from the “Local Daily” news source is not displayed when wake screen user interface 5004 is subsequently displayed, as shown in FIG. 5AP, ¶ 234.  For example, when a user navigates to a notification settings user interface after providing input to change the delivery preference for future notifications of events of the first event type from a first delivery mode to a second delivery mode, the notification settings user interface displays an indication of current selection of the second delivery mode when the notification settings user interface is presented to the user [receiving input that selects the selectable element that corresponds to the first filter], ¶ 280.  In response to detecting the input directed to the delivery mode control (734): the device changes the delivery mode preference for future notifications of events of the first event type from a currently selected delivery mode (e.g., the second delivery mode) to the respective delivery mode and the device displays a respective animation (e.g., of the control and/or of an image displayed at a location that corresponds to the control) that illustrates notification delivery under the respective delivery mode, ¶ 281). 


With respect to claim 3, Angal and Song may not explicitly disclose wherein causing the plurality of filters to be presented comprises causing the plurality of filters to be presented concurrently with a subset of the plurality of notifications.
However, Dascola discloses wherein causing the plurality of filters to be presented comprises causing the plurality of filters to be presented concurrently with a subset of the plurality of notifications (i.e., Notification delivery preference control menu 5038 also includes application identifying information 5048 and an application icon 5050 that correspond to the application identifying information 5018 and the application icon 5020 of notification 5006, ¶ 211 and see figures 5C-5G) in order to provide computer systems with improved methods and interfaces for controlling frequency, prominence, and types of notifications that are displayed (¶ 5).
Therefore, based on Angal in view of Song, and further in view of Dascola, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dascola to the system of Angal and Song in order to provide computer systems with improved methods and interfaces for controlling frequency, prominence, and types of notifications that are displayed.

(i.e., The system of claim 6, wherein said computer is further programmed to modify said characteristic list at least once for a selected reporting time interval, claim 9.  This modification of the characteristic list is an additional input to update the corresponding notifications for events). 
Angal also discloses a view that includes the plurality of notifications includes a graphical element (i.e., Computer network software and hardware operations can be organized conceptually into an application or user layer, a platform layer and a hardware layer. As illustrated in FIG. 3, the application layer 101 in a network 100 includes user interface (UI) software 103, which allows a network user to communicate with software and hardware installed on the network. A user can send requests, receive responses, reply to requests, receive alarm signals, receive status reports, locate and control devices installed on the network. The hardware layer 121 includes the physical devices 123 installed on the network. Examples of these devices include computers, communications devices, bridges, routers, gateways, servers, hubs, modems, printers, display screens, scanners and network interface cards, column 5 ¶ 5). 
Angal further discloses causing the plurality of filters to be presented is performed in response to receiving the first input (i.e., FIG. 5 illustrates a suitable sequence of interrogatories that can be presented to the NMO in order to specify event filtering according to the invention [causing the plurality of filters to be presented is performed in response to receiving the first input]. These interrogatories allow an NMO to specify an object level or group of object levels for which event notifications are to be reported. These interrogatories also allow an NMO to specify a node or group of nodes (event sources) for which events are to be specified and/or to specify a geographical region (individual nodes unspecified)[first input]. The NMO may also specify a date and/or time interval for which event occurrences are to be reported [first or second inputs]. The NMO may also specify a type or types of devices involved in an event and/or an event type for which event reporting is required. If a particular event characteristic is not of concern to the NMO, the "Characteristic" column would be left blank and the "Don't Care" column would be marked with an "X" or some other suitable symbol. Parameters that are explicitly specified are treated as subset specifications in a Boolean intersection. Specification of objects and characteristics may also be done by any other suitable means of data entry, column 7 ¶ 4.  For example, an event filter interrogatory that specifies (S1) object levels 2-4, (S2) event sources within a geographical region R, and (S3) events occurring within a time interval t1.ltoreq.t.ltoreq.t2, will filter and report only those events that lie in all of the specified subsets (S1), (S2) and (S3); all other parameters are ignored in this event filtering. The set of interrogatories shown in FIG. 5 is not intended to limit the event characteristics that can be specified according to the invention. One or more of the event characteristics shown in FIG. 5 can be optionally deleted, column 7 ¶ 5). 
Angal may not explicitly disclose a view that includes the plurality of notifications includes a graphical element, the method further comprising receiving a first input that selects the graphical element, the method further comprising receiving a first input that selects the graphical element.
However, Song discloses a view that includes the plurality of notifications includes a graphical element, the method further comprising receiving a first input that (i.e., In order to implement such functionalities, the controlling unit 110 (see FIG. 2) may control the output unit 120 and the input unit 130 to provide a user interface (UI) for a user to determine a display method of notification information, ¶ 47) in order to provide a terminal and method for managing notification information (¶ 11).
Therefore, based on Angal in view of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Song to the system of Angal in order to provide a terminal and method for managing notification information.
Angal and Song may not explicitly disclose the plurality of filters ceases to be presented when the strict subset of the plurality of notifications is presented on the computing device.
However, Dascola discloses the plurality of filters ceases to be presented when the strict subset of the plurality of notifications is presented on the computing device (i.e., In response to detecting the second input, the device changes (712) a delivery preference for future notifications of events of the first event type from a first delivery mode (e.g., a quiet-delivery mode or a prominent-delivery mode) to a second delivery mode (e.g., a mute mode, a prominent-delivery mode, or a quiet-delivery mode) that is distinct from the first delivery mode. For example, in response to the input by contact 5052, a delivery preference for future notifications of events from the Social Media application changes from a prominent-delivery mode to a quiet-delivery mode (e.g., in which notifications of events from the Social Media application are delivered to a notification history), as discussed with regard to FIGS. 5B-5O, ¶ 272.  In some embodiments, the prompt includes (914) a control (e.g., a "Keep" button 606, 630, 634 or 640) for rejecting a respective suggestion (e.g., suggestion 612) included in the prompt (e.g., the "keep" button is for rejecting a suggestion in the prompt to mute or reduce prominence of future notifications of the first application, of the second application, or of both applications) [the plurality of filters ceases to be presented when the strict subset of the plurality of notifications is presented on the computing device]. While the prompt is displayed, the device detects (916) an input directed to the control for rejecting the respective suggestion (e.g., the suggestion to reduce a prominence of future notifications of the first application, the second application, or both). In response to detecting the input directed to the control for rejecting the respective suggestion (e.g., in response to user selection of the "Keep" button displayed concurrently with the suggestion to mute or quiet future notifications of a respective application), the device forgoes (918) reducing the prominence of future notifications of at least one of the first application or the second application. Displaying, in response to user interaction with notifications, a prompt to adjust notification settings that includes a control for rejecting a suggestion included in the prompt (e.g., a "Keep" button) enhances the operability of the device and makes the user-device interface more efficient (e.g., by automatically prompting a user to choose between changing and retaining the notification settings for an application without requiring user input to access controls for reviewing notification settings), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently [the plurality of filters ceases to be presented when the strict subset of the plurality of notifications is presented on the computing device], ¶ 317.  Figures 5C-5G show the filters option ceasing to be presented after interaction with subset of notifications) in order to provide computer systems with improved methods and interfaces for controlling frequency, prominence, and types of notifications that are displayed (¶ 5).
Dascola also discloses the plurality of filters is presented on the computing device concurrently with a subset of the plurality of notifications (i.e., Notification delivery preference control menu 5038 also includes application identifying information 5048 and an application icon 5050 that correspond to the application identifying information 5018 and the application icon 5020 of notification 5006, ¶ 211 and see figures 5C-5G). 
Therefore, based on Angal in view of Song, and further in view of Dascola, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dascola to the system of Angal and Song in order to provide computer systems with improved methods and interfaces for controlling frequency, prominence, and types of notifications that are displayed.

With respect to claim 5, Angal further discloses retrieving, by the server, a plurality of event types that includes the one or more first event types and the one or more second event types (i.e., By subscribing to particular types of events, a network manager can receive notifications of events of a particular type. When a network manager subscribes to several notifications of several types of events, an event filtering mechanism or discriminator is implemented, using common management information system (CMIS) filtering to ensure that only notifications of selected event types are forwarded for consideration by the subscribing network manager [a plurality of event types that includes the one or more first event types and the one or more second event types], column 2 ¶ 3.  The SEM has a distributed client -server architecture in which clients or applications use the services offered by the server or platform [retrieving, by the server]. One service offered by the platform is subscription for event notifications from network agents managed by the platform, based on one or more filtering criteria. An event notification distribution subsystem (EDS), according to the invention, allows transmission of an event notification to an event subscriber, an application that monitors network communications for event notifications (ENs) in which the event subscriber is interested. The event subscriber specifies a discriminator mechanism or CMIS filter, which is written in a predetermined CMIS filter specification. The event source includes an application or service entity that issues an EN that will be received by one or more identified event subscribers, if certain characteristics or attributes of an underlying event agree with attributes specified by an event discriminator, column 3 ¶ 3.  Using the invention described here, it is possible for an NMO to specify and receive reports on events specified by object level or levels and characterized by one or more event attributes, such as event type, event source, event severity, event source location, event component or device type, date and/or time that event occurred, and for any combination of these object levels and event characteristics. The invention provides an improved capability for an NMO to specify, closely monitor and analyze only the class of object levels and event characteristics that are of direct concern to the NMO [a plurality of event types that includes the one or more first event types and the one or more second event types], column 8 ¶ 2). 
(i.e., Currently, events are characterized by event type, indicating the nature of the event, to the extent that this information is determinable. Possible event types are defined in the managed object's management information base (MIB) [selecting, by the server, a subset of the plurality of event types based on the first filter, wherein the subset of the plurality of event types comprises the one or more first event types]. By subscribing to particular types of events, a network manager can receive notifications of events of a particular type. When a network manager subscribes to several notifications of several types of events, an event filtering mechanism or discriminator is implemented, using common management information system (CMIS) filtering to ensure that only notifications of selected event types are forwarded for consideration by the subscribing network manager, column 2 ¶ 3). 
Angal further discloses retrieving, by the server, from among the plurality of notifications, a subset of the plurality of notifications that is of one or more event types of the subset of the plurality of event types (i.e., Currently, events are characterized by event type, indicating the nature of the event, to the extent that this information is determinable. Possible event types are defined in the managed object's management information base (MIB). By subscribing to particular types of events, a network manager can receive notifications of events of a particular type. When a network manager subscribes to several notifications of several types of events, an event filtering mechanism or discriminator is implemented, using common management information system (CMIS) filtering to ensure that only notifications of selected event types are forwarded for consideration by the subscribing network manager, column 2 ¶ 3.  The platform layer 105, located between and communicating with, the application layer 101 and the hardware layer 121, includes network management software that allows a network administrator, operating an application such as the UI 103, to obtain access to, and to provide communication between, entities and devices on the network. Network communications, including event notifications, may be handled by a centralized management information server (MIS) 107 that coordinates messages sent between entities and devices operating on each of the network layers [retrieving, by the server, from among the plurality of notifications, a subset of the plurality of notifications that is of one or more event types of the subset of the plurality of event types]. The MIS 107 interacts with a DN server 109, connected to an MIT 110, that provides a database including names and network addresses for all entities and devices installed on the network. A topology service 111 and a logging/alarm service 113 provide resources for managing network entities, devices and alarms and for keeping track of any changes in network topology, column 5 last ¶). 
Angal also discloses providing, by the server, the subset of the plurality of notifications to the computing device (i.e., The platform layer 105, located between and communicating with, the application layer 101 and the hardware layer 121, includes network management software that allows a network administrator, operating an application such as the UI 103, to obtain access to, and to provide communication between, entities and devices on the network. Network communications, including event notifications, may be handled by a centralized management information server (MIS) 107 that coordinates messages sent between entities and devices operating on each of the network layers. The MIS 107 interacts with a DN server 109, connected to an MIT 110, that provides a database including names and network addresses for all entities and devices installed on the network. A topology service 111 and a logging/alarm service 113 provide resources for managing network entities, devices and alarms and for keeping track of any changes in network topology, column 5 last ¶). 
Angal may not explicitly disclose wherein receiving the input that selects the first filter, comprises: in response to receiving input, receiving, at a server, a server request that identifies the first filter that is associated with the one or more first event types.
However, Song discloses wherein receiving the input that selects the first filter, comprises: in response to receiving input, receiving, at a server, a server request that identifies the first filter that is associated with the one or more first event types (i.e., As an example of a tool for the mobile electronic device 100 to perform a notification function, the controlling unit 110 may include the notification manager 112. Upon receiving notification requests from programs installed on the mobile electronic device 100, the notification manager 112 performs a function of controlling notification information corresponding to the received notification requests to be displayed in a display notification window, according to a determined display method, or by applying the display method receiving the input that selects the first filter, comprises: in response to receiving input, receiving, at a server, a server request that identifies the first filter that is associated with the one or more first event types]. The notification manager 110 may store, in the screen buffer 142, notification information corresponding to notification requests by applying a determined display method. Further, the notification manager 112 may control the output unit 120 to display notification information stored in the screen buffer 142 in a display notification window, ¶ 39.  If priorities are set per category and/or per program by a user in a determined display method, the notification manager 112, e.g., the second notification managing unit 112b, controls a notification window to be displayed according to set priorities (in this case, depending on a user's setting, notification information may be output along with an audible sound and/or vibration to indicate notification, as described above). As a result, if there is a plurality of notification information to be displayed at the same time, (e.g., if there are many items of notification information to be displayed in a display window all together, a user may first display selected notification information according to a user's personal preference, convenience, and/or importance of the information [receiving the input that selects the first filter, comprises: in response to receiving input, receiving, at a server, a server request that identifies the first filter that is associated with the one or more first event types], ¶ 54.  The controlling unit 110 may control the output unit 120 to output processed notification information based on the user-configured notification policy. The output notification information may be modified by a notification manager by various modification schemes, e.g., a filtering, a time range setting, an icon modification, a priority setting, display space management, a grouping of notifications for an application, a categorizing of notifications based on different application categories or application types, or the like [receiving the input that selects the first filter, comprises: in response to receiving input, receiving, at a server, a server request that identifies the first filter that is associated with the one or more first event types], ¶ 81) in order to provide a terminal and method for managing notification information (¶ 11).


With respect to claim 9, Angal discloses wherein the one or more first event types or the one or more second event types comprise one of more of: a reaction event type; a comment event type; a user mention event type; a share content event type; an endorsement event type; a join group request event type; a date event type; a time event type; an update event type; or an upload content event type (i.e., An " event" may be defined as a signal, or the underlying occurrence, indicating that one or more changes has occurred in the state of an entity or device on the network. Event signals may include a communications alarm signal (indicating that a device has come on-line, has gone off-line or has developed a problem), an equipment alarm signal (occurrence of an error state), a quality-of-service alarm signal (deterioration of the strength or resolution or throughput of a signal or group of signals), security alarm signal (indicating that unauthorized access has been detected), and an attribute change (indicating that data for a device or process are no longer available, for reasons other than occurrence of an error), column 1 ¶ 5.  An object may have associated with it one or more attributes or characteristics, such as an event type, the location (node or group of nodes) or region where an event occurred, a date and/or time interval during which one or more events of interest occurred, a type of component or device that was affected by an event, and other similar attributes, column 3 ¶ 1). 

With respect to claim 10, Angal discloses wherein the plurality of filters comprises two or more of: a social activities filter; a network updates filter; a recommendations filter; an all notifications filter; a personal updates filter; a connected user filter; a news filter; or an alerts filter (i.e., According to the invention, the SEM operator may specify one or more event characteristics and/or one or more levels of objects associated with a computer network. An object may have associated with it one or more attributes or characteristics, such as an event type, the location (node or group of nodes) or region where an event occurred, a date and/or time interval during which one or more events of interest occurred, a type of component or device that was affected by an event, and other similar attributes. With this specification in place, only events that arise from one or more specified levels of objects and have specified characteristics are registered for consideration by that developer, column 3 ¶ 1.  The SEM infrastructure is enhanced, according to the invention, to permit filtering internally, according to the source or object associated with an event. A network management operator thereafter receives only event notifications only from one or more specified sources and, optionally, only as to specified types of events. Accordingly, a sophisticated and improved capability is provided to allow network operators to more precisely specify notifications of events to be received. This improves the ability to focus on the portion(s) of the network system of particular concern to the operator, column 3 ¶ 2.  However, this type of CMIS filter is of limited flexibility and does not permit specification of, and subscription for, notification of "wild card" events associated with one or a group of distinguished names (DNs). The present invention permits an application to receive notifications of all events whose objects belong to one or more specified levels of objects. A managed object may agree with a given data network prefix, which may include a specification of site, channel and/or element. For example, if the prefix is set to SiteId=5, ENs corresponding to all events with SiteId=5 and ChannelId=DC (don't care) and ElementId=DC will be received and registered by the EN application [a network updates filter], column 3 ¶ 4.  During an associated event processing activity, appropriate operators are notified and corrective actions may be taken. In a large network, events occur very frequently, perhaps on the order of hundreds of events per second. Accordingly, efficient event notification processing and distribution is a key to successful network management platform operation. Currently, events are characterized by event type, indicating the nature of the event, to the extent that this information is determinable. Possible event types are defined in the managed object's management information base (MIB). By subscribing to particular types of events, a network manager can receive notifications of events of a particular type. When a network manager subscribes to several notifications of several types of events, an event filtering mechanism or discriminator is implemented, using common management information system (CMIS) filtering to ensure that only notifications of selected event types are forwarded for consideration by the subscribing network manager, column 2 ¶ 3). 

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.  The limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
(i.e., The white list may include notifications of applications allowed to be displayed in a notification area of a status indicator bar, a notification list, and the like [in response to receiving second input that selects the first filter, causing the one or more notifications to be presented on the computing device]. The black list may include notifications of application prohibited from displaying in one or more notification areas, such as the notification area of the status indicator bar, the notification list, or other notification resources and areas [causing the strict subset to be presented and removing one or more notifications from presentation on the computing device], ¶ 47.  As described above, a display method may include a white list and/or a black list. In the former case, through a specific user interface (UI), a user may select programs, and/or categories into which programs are classified. For the selected programs in the white list, notification information is displayed in the notification window. In the latter case, through a specific user interface (UI), a user may select programs, and/or categories into which programs are classified. For the selected programs in the black list, notification information is prohibited from being displayed in the notification window. Further, if a determined display method is a white list scheme, the notification manager 112 may control only notification information of programs selected by a user and/or notification information of programs included in categories selected by a user to be displayed in the notification window. If a determined display method is a black list scheme, the notification manager 112 may control notification information of programs selected by a user and/or notification information of programs included in categories selected by a user to be filtered such that notification information for programs and/or applications in the black list is prohibited from being displayed in the notification window, ¶ 63) in order to provide a terminal and method for managing notification information (¶ 11).
Therefore, based on Angal in view of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Song to the system of Angal in order to provide a terminal and method for managing notification information.

With respect to claim 12, Angal discloses wherein: the one or more first event types are a plurality of first event types that includes a third event type and a fourth event type that is different than the third event type (i.e., The DM 13 thus filters the communications in terms of specified objects and object levels and (optionally) and in terms of one or more specified event characteristics, such as event type, event location, time and/or date of event occurrence, and/or type of component or device involved in the event, column 4 last ¶). 
Angal also discloses the strict subset of the plurality of notifications includes a third notification of the third event type and a fourth notification of the fourth event type (i.e., When a network manager subscribes to several notifications of several types of events, an event filtering mechanism or discriminator is implemented, using common management information system (CMIS) filtering to ensure that only notifications of selected event types are forwarded for consideration by the subscribing network manager, column 2 ¶ 3.  However, it is frequently desirable for a network manager to be able to subscribe only to events from particular sources or objects. For example, a network management operator responsible for cellular switches in and around Frankfurt might only want to receive event notifications concerning the Frankfurt portion of the network [causing the strict subset of the plurality of notifications to be presented on the computing device without causing any notifications outside of the strict subset to be presented on the computing device], column 2 ¶ 4). 

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.


However, Song discloses after causing the strict subset to be presented and removing one or more notifications from presentation on the computing device, in response to receiving second input that selects the first filter, causing the one or more notifications to be presented on the computing device (i.e., The white list may include notifications of applications allowed to be displayed in a notification area of a status indicator bar, a notification list, and the like [in response to receiving second input that selects the first filter, causing the one or more notifications to be presented on the computing device]. The black list may include notifications of application prohibited from displaying in one or more notification areas, such as the notification area of the status indicator bar, the notification list, or other notification resources and areas [causing the strict subset to be presented and removing one or more notifications from presentation on the computing device], ¶ 47.  As described above, a display method may include a white list and/or a black list. In the former case, through a specific user interface (UI), a user may select programs, and/or categories into which programs are classified. For the selected programs in the white list, notification information is displayed in the notification window. In the latter case, through a specific user interface (UI), a user may select programs, and/or categories into which programs are classified. For the selected programs in the black list, notification information is prohibited from being displayed in the notification window. Further, if a determined display method is a white list scheme, the notification manager 112 may control only notification information of programs selected by a user and/or notification information of programs included in categories selected by a user to be displayed in the notification window. If a determined display method is a black list scheme, the notification manager 112 may control notification information of programs selected by a user and/or notification information of programs included in categories selected by a user to be filtered such that notification information for programs and/or applications in the black list is prohibited from being displayed in the notification window, ¶ 63) in order to provide a terminal and method for managing notification information (¶ 11).
Therefore, based on Angal in view of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Song to the system of Angal in order to provide a terminal and method for managing notification information.

With respect to claim 22, Angal and Song may not explicitly disclose wherein at least one of the one or more first event types or at least one of the one or more second event types is associated with a particular user of the computing device.
However, Dascola discloses wherein at least one of the one or more first event types or at least one of the one or more second event types is associated with a particular user of the computing device (i.e., see 5022 and 5008 for personalized notification events that are associated with a particular user) in order to provide computer systems with improved methods and interfaces for controlling frequency, prominence, and types of notifications that are displayed (¶ 5).
.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angal et al. (U.S. Patent No. 6,484,200 B1) in view of Song et al. (U.S. Publication No. 2014/0179377 A1), and Dascola et al. (U.S. Publication No. 2019/0342252 A1), and in further view of Shieh et al. (U.S. Publication No. 2015/0100977 A1).
With respect to claim 6, Angal, Song and Dascola may not explicitly disclose for one or more computing devices, storing tracking data that indicates, for each filter of the plurality of filters, a number of inputs that selects each filter of the plurality of filters.
However, Shieh discloses for one or more computing devices, storing tracking data that indicates, for each filter of the plurality of filters, a number of inputs that selects each filter of the plurality of filters (i.e., An indicator count 240 is a tally of the filter indicator 214. For example, the indicator count 240 can represent the tally of the filter indicator 214 marked on the display content 202, the content section 206, or a combination thereof. A count threshold 242 is minimum number of the indicator count 240, column ¶ 39.  The safe zone notification 304 can include a permission notice 312, which is a choice to view the display content 202 or not displayed on the display interface 204 of FIG. 2. The permission notice 312 can include a filter option 314, which is a choice to decide a filter level 316. The filter level 316 is the amount of filtering the display content 202. For example, the filter level 316 can represent block all adult content. For another example, the filter level 316 can represent block only strong language. The safe zone notification 304 can include a content suggestion 318, which is a recommendation of the display content 202 appropriate for the age group 228, ¶ 41.  The pattern module 610 can send the filter pattern 236 to a counter module 612 [for one or more computing devices, storing tracking data that indicates, for each filter of the plurality of filters, a number of inputs that selects each filter of the plurality of filters], ¶ 110) in order to provides a content control system including: a pattern module configured to determine a filter pattern on a display content (¶ 7).
Therefore, based on Angal in view of Song and Dascola, and further in view of Shieh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shieh to the system of Angal, Song and Dascola in order to provides a content control system including: a pattern module configured to determine a filter pattern on a display content.

With respect to claim 7, Angal, Song and Dascola may not explicitly disclose for one or more first computing devices, storing first tracking data that indicates, for each of the one or more first event types, a first number of presented notifications of the one or more first event types of a first plurality of notifications presented on the one or more first computing devices.
However, Shieh discloses for one or more first computing devices, storing first tracking data that indicates, for each of the one or more first event types, a first number of presented notifications of the one or more first event types of a first plurality of (i.e., An embodiment of the present invention provides a non-transitory computer readable medium including: determining a filter type of a filter indicator; determining a filter pattern of the filter type on a display content [one or more first plurality of event types], ¶ 9.  An indicator count 240 is a tally of the filter indicator 214. For example, the indicator count 240 can represent the tally of the filter indicator 214 marked on the display content 202 [storing tracking data], the content section 206, or a combination thereof. A count threshold 242 is minimum number of the indicator count 240, column ¶ 39.  The safe zone notification 304 can include a permission notice 312, which is a choice to view the display content 202 or not displayed on the display interface 204 of FIG. 2. The permission notice 312 can include a filter option 314, which is a choice to decide a filter level 316. The filter level 316 is the amount of filtering the display content 202. For example, the filter level 316 can represent block all adult content. For another example, the filter level 316 can represent block only strong language. The safe zone notification 304 can include a content suggestion 318, which is a recommendation of the display content 202 appropriate for the age group 228, ¶ 41.  The pattern module 610 can send the filter pattern 236 to a counter module 612 [for one or more computing devices, storing tracking data that indicates, for each filter of the plurality of filters, a number of inputs that selects each filter of the plurality of filters], ¶ 110) in order to provides a content control system including: a pattern module configured to determine a filter pattern on a display content (¶ 7).
Shieh further discloses for one or more second computing devices, storing second tracking data that indicates, for each of the one or more second event types, a (i.e., An indicator count 240 is a tally of the filter indicator 214. For example, the indicator count 240 can represent the tally of the filter indicator 214 marked on the display content 202 [storing tracking data], the content section 206, or a combination thereof. A count threshold 242 is minimum number of the indicator count 240, column ¶ 39.  The safe zone notification 304 can include a permission notice 312, which is a choice to view the display content 202 or not displayed on the display interface 204 of FIG. 2. The permission notice 312 can include a filter option 314, which is a choice to decide a filter level 316. The filter level 316 is the amount of filtering the display content 202. For example, the filter level 316 can represent block all adult content. For another example, the filter level 316 can represent block only strong language. The safe zone notification 304 can include a content suggestion 318, which is a recommendation of the display content 202 appropriate for the age group 228, ¶ 41.  The pattern module 610 can send the filter pattern 236 to a counter module 612 [for one or more computing devices, storing tracking data that indicates, for each filter of the plurality of filters, a number of inputs that selects each filter of the plurality of filters], ¶ 110).  
Therefore, based on Angal in view of Song and Dascola, and further in view of Shieh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shieh to the system of Angal, Song and Dascola in order to provides a content control system including: a pattern module configured to determine a filter pattern on a display content.



With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angal et al. (U.S. Patent No. 6,484,200 B1) in view of Song et al. (U.S. Publication No. 2014/0179377 A1), and Dascola et al. (U.S. Publication No. 2019/0342252 A1), and in further view of Wohlwend et al. (U.S. Publication No. 2018/0158085 A1).
With respect to claim 8, Angal discloses in response to a request to cause a second plurality of notifications to be presented on the computing device, determining whether one or more filters are selected (i.e., Method and system for allowing a computer network operations manager to subscribe for and receive notifications concerning network events from one or more objects or object levels, as defined by distinguished name scoping, and optionally having at least one event characteristic from a selected list. The selected list of characteristics may include: one or more levels of network objects involved in the event; one or more specified network nodes involved in the event, abstract.  A computer implemented method of managing operations on a network, the method comprising: receiving on a network an event communication that characterizes an event that has occurred at, or that affects, one or more network participants; examining the event communication to determine whether the event is associated with at least one object or object level on a selected object list having at least one specified object or object level [in response to a request to cause a second plurality of notifications to be presented on the computing device, determining whether one or more filters are selected]; and when the event is associated with at least one object or object level that is on the object list, taking at least one of two actions: (1) communicating selected information that describes the event to a selected event information recipient; and (2) storing selected information on the event, claim 1). 
Angal, Song and Dascola may not explicitly disclose in response to determining that one or more filters are selected, automatically unselecting the one or more filters prior to causing the second plurality of notifications to be presented on the computing device.
However, Wohlwend discloses in response to determining that one or more filters are selected, automatically unselecting the one or more filters prior to causing the second plurality of notifications to be presented on the computing device (i.e., As shown in FIGS. 5A-5D, 5D1, 5E, 5E1, 5F, 5F1, 5G, 5H, and 5I, several different graphical user interfaces for the mobile hand-held unit or the desktop application are shown. These user interfaces include the messages user interface 500 shown in FIG. 5A, which shows the message 501 to be sent, the type of message selected 503, the recipients 504 and a send button 505. The trending interface 510 is shown in FIG. 5B with the advisor selection 509, cashier selection 511, filter engage or reset buttons 513 [in response to determining that one or more filters are selected, automatically unselecting the one or more filters prior to causing the second plurality of notifications to be presented on the computing device], and the graphical trending data chart 515 for evaluation answers provided by customers, ¶ 136.  Also see figure 5B.   The automating of a manual task itself cannot be patented) in order to provide real-time automated filtering and the transmission of real-time notifications to selected personnel based on feedback evaluation (¶ 3).
Therefore, based on Angal in view of Song and Dascola, and further in view of Wohlwend, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wohlwend to the system of Angal, Song and Dascola in order to provide real-time automated filtering and the transmission of real-time notifications to selected personnel based on feedback evaluation.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angal et al. (U.S. Patent No. 6,484,200 B1) in view of Song et al. (U.S. Publication No. 2014/0179377 A1), and Dascola et al. (U.S. Publication No. 2019/0342252 A1), and in further view of Juenger et al. (U.S. Publication No. 2021/0064317 A1).
With respect to claim 23, Angal, Song and Dascola may not explicitly disclose automatically unselecting all selected filters in response to the computing device establishing a new session.
However, Juenger discloses automatically unselecting all selected filters in response to the computing device establishing a new session (i.e., Each of the operational modes can be associated with its own set of notification settings. Such settings can be set to a certain default configuration (e.g., default selections and of notification types). User input can also be received to change the default configuration (e.g., to unselect selected notification settings and select unselected notification settings). In addition, changes to the default or customized configurations can be pushed from a computer system (e.g., one including a backend server). In an example, to support the push, the computer system automatically learns the changes. For instance, data about a user context and/or application context can be tracked for a user and across different users under each of the operational modes. A ML algorithm is trained based on such data to output parameters that define the configuration, ¶ 96.  Thus, one of the default configurations would be automatically unselecting all selected filters in response to the computing device establishing a new session) in order to allow for better management of notifications (¶ 28).
Therefore, based on Angal in view of Song and Dascola, and further in view of Juenger, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Juenger to the system of Angal, Song and Dascola in order to allow for better management of notifications.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angal et al. (U.S. Patent No. 6,484,200 B1) in view of Song et al. (U.S. Publication No. 2014/0179377 A1), and Dascola et al. (U.S. Publication No. 2019/0342252 A1), and in further view of Leydon et al. (U.S. Publication No. 2018/0248977 A1).

However, Song discloses responsive to input selecting one or more unselected selectable elements, applying corresponding one or more filters (i.e., In this case, a display method predetermined by a user or a device configuration may be applied to notification information displayed in the display. For a user configuration, the controlling unit 110 may provide a user interface (UI) for a user to set a display method, which will be described below, ¶ 38) in order to provide a terminal and method for managing notification information (¶ 11).
Therefore, based on Angal in view of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Song to the system of Angal in order to provide a terminal and method for managing notification information.
Angal, Song and Dascola may not explicitly disclose responsive to input selecting one or more unselected selectable elements, applying corresponding one or more filters.
However, Leydon discloses responsive to input selecting one or more unselected selectable elements, applying corresponding one or more filters (i.e., Optionally, at block 806, processing logic may, in response to generating the first filtered subset of the plurality of messages, subscribe the first client device to a filtered version of the channel in view of the filtered subset and provide a notification (block 807) to the first client device indicating that the first client device has been subscribed to the filtered version, ¶ 140.  Each of the filter pills 904 can comprise a predefined query instruction with an appropriate label created by the user to designate each filter pill 904. Selection of one of the filter pills 904 enters the corresponding predefined query instruction into the query instruction entry field 902. For example, the “Congestion” filter pill 906, when selected, may enter predefined query instructions in the query instruction entry field 902 to create a filter for information regarding vehicle congestion, which is illustrated by the SELECT filter statement 908 in the present example. As a further example, the “Occupancy” filter pill 910, when selected, can enter predefined query instructions in the query instruction entry field 902 to create a filter for information regarding occupancy of vehicles. Any suitable number of filter pills 904 can be created by the user and displayed in GUI 900. Once selected, the filter created by the corresponding filter pill 904 can be automatically applied to the channel stream of the channel, ¶ 142.  Also see 906 and 910 figure 9.  The selectable/unselectable pills 906 and 910 can be selected and deselected to for applying filters) in order to provide for an organized and efficient way to filter messages (¶ 28).
Therefore, based on Angal in view of Song and Dascola, and further in view of Leydon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Leydon to the system of Angal, Song and Dascola in order to provide for an organized and efficient way to filter messages.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, willthe statutory period for reply expire later than SIX MONTHS from the date of thisfinal action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
2/16/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447